Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 1 of 12 PageID: 25




                                 Exhibit B
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 2 of 12 PageID: 26


                                                                       Main Office: 989 Lenox Drive
PELLETTIERI                                                            Lawrenceville, New Jersey 08648
                                                                       Mailing Address: CN 5301
                                                                       Princeton, New Jersey 08543-5301
                                                                       (609) 520-0900 • Fax (609) 896-1265
                                                                       Email: pra@pralaw.com
                   ATTORNEYS AT LAW                                    www.pralaw.com




                                              December 11,2020
 VIA ELECTRONIC FILING

 SUPERIOR COURT OF NEW JERSEY
 MIDDLESEX COUNTY SUPERIOR COURT'
 56 Paterson Street
 New Brunswick, New Jersey 08903-2633

            Re:        Harvey vs. BJ’s Wholesale Club, et. als.
                       Docket Number: MID-L-7914-20

 Dear Sir/Madam:

            Enclosed please find an original and one copy of Plaintiff s Amended Complaint.

             Kindly charge the filing fees for this to our account with the Superior Court of New
 Jersey, account number 79700.

            Thank you for your attention to this matter.

                                             Respectfully submitted,

                                             PELLETTIERI, RABSTEIN AND ALTMAN

                                             THOMAS R. SMITH, ESQUIRE

 TRSitja
 cc: BJ’s Wholesale Club (w/enclosures), via regular and certified mail
     ITW Food Equipment Group (w/enclosures), via regular and certified mail




                       Princeton      Cherry Hill • Nutley • Newtown, PA
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 3 of 12 PageID: 27


PELLETTfERI RABSTEIN & ALTMAN
Thomas R. Smith, Esquire
Attorney ID# 026391986
989 Lenox Drive, Suite 101
Lawrenceville, New Jersey 08648
(609) 520-0900
Attorneys for Plaintiff____________

JAMES HARVEY and KELLY HARVEY,                 SUPERIOR COURT OF NEW JERSEY
his wife,                                      LAW DIVISION - MIDDLESEX COUNTY
                                               DOCKET NO.: MID-L-7914-20
                           Plaintiff(s)

                  vs.                          Civil Action

BJ’S WHOLESALE CLUB (for discovery
only); ITW FOOD EQUIPMENT
GROUP, LLC; ABC, INC. (1-10); XYZ,
INC. (1-10); JOHN DOE (1-10) and
RICHARD ROE (1-10), said names                                  AMENDED
ABC, Inc., XYZ, Inc., John Doe and                             COMPLAINT
Richard Roe being fictitious, jointly,                            AND
individually and in the alternative,                          JURY DEMAND

                           Defendants.




      Plaintiffs, JAMES HARVEY and KELLY HARVEY, residing in the Township of

Rumson, County of Monmouth and State of New Jersey, by way of their complaint say:

                                      FIRST COUNT

      1.     Defendant, BJ’S WHOLESALE CLUB, is a company and/or corporation

licensed and/or organized to conduct business in the State of New Jersey, with a

principal place of business located at 186 State Route 31, Flemington, New Jersey.

This entity is and/or was Plaintiffs employer, and is being named for discovery

purposes only.
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 4 of 12 PageID: 28




       2.     Defendant, ITW FOOD EQUIPMENT GROUP, LLC, is a company and/or

corporation licensed and/or organized to conduct business in the State of New Jersey

with a principal place of business located at 155 Harlem Avenue, Glenview, Illinois.

       3.    On or about November 14, 2018, the plaintiff, JAMES HARVEY, was a

business invitee of defendants, BJ’S WHOLESALE CLUB and/or ABC, INC. (1-10), said

name ABC, Inc. being fictitious, and was working at the area in or around 186 N.J.

Route 31, in the City of Flemington, New Jersey.

      4.     At all times pertinent hereto the defendants, ITW FOOD EQUIPMENT

GROUP, LLC, ABC, INC. (1-10) and/or JOHN DOE (1-10), said names ABC, Inc. and

John Doe being fictitious, owned, leased, operated, managed, controlled, maintained

and/or supervised the property, or were the manufacturer, vendor, installer and/or

company responsible for the maintenance of the power band saw and/or meat cutting

machine in question, and warranted to the plaintiff that said equipment was fit and safe

to come upon and use.

      5.     At all times pertinent hereto, the defendants, ITW FOOD EQUIPMENT

GROUP, LLC, ABC, INC. (3-10) and/or JOHN DOE (1-10), said names ABC, Inc. and

John Doe being fictitious, was and is an organization and/or management company

responsible for maintaining, controlling, supervising, inspecting, and/or repairing the

power band saw and/or meat cutting machine in question, on or around the property

located at 186 N.J. Route 31, in the City of Flemington, New Jersey.

      6.     At all times pertinent hereto, defendants, XYZ, INC. (1-10) and RICHARD

ROE (1-10), said names XYZ, Inc. and Richard Roe being fictitious, was an agent

servant and/or employee of the defendants, BJ’S WHOLESALE CLUB, ITW FOOD




                                           2
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 5 of 12 PageID: 29




EQUIPMENT GROUP, LLC, ABC, INC. (1-10), and/or JOHN DOE (1-10), said names,

ABC, Inc. and John Doe being fictitious.

      7.     At all times pertinent hereto, the defendants, ITW FOOD EQUIPMENT

GROUP, LLC, ABC, INC., (1-10), and/or JOHN DOE (1-10). said names, ABC, Inc. and

John Doe being fictitious, employed defendants, RICHARD ROE (1-10) and/or XYZ

INC. (1-10), said names Richard Roe and XYZ, Inc. being fictitious, and were

vicariously liable for the actions of defendants, RICHARD ROE (1-10) and/or XYZ, INC.

(1-10), said names Richard Roe and XYZ, Inc. being fictitious.

      8.     On or about November 14, 2018, the plaintiff, JAMES HARVEY, was

lawfully upon the property at the above-described premises, when he was caused to be

injured while utilizing the power band saw and/or meat cutting machine referenced

above on said premises.

      9.     At all times hereinafter mentioned, and for some time prior thereto, it was

and became the duty of the defendants to keep the aforesaid premises including, but

not limited to the power band saw and/or meat cutting machine in question, in good

repair, properly maintained in a safe condition and to correct any dangerous conditions

created by them or that existed which constituted a hazard to the lawful users thereof,

and to warn the lawful users thereof of unsafe and dangerous conditions of which they

knew or should have known existed; but, notwithstanding said duties, the defendants

failed to keep the aforesaid equipment in good repair, properly maintained in a safe

condition, and failed to correct dangerous conditions created by them which constituted

a hazard to the lawful users thereof, and failed to warn the lawful users thereof of

unsafe and dangerous conditions of which they knew or should have known existed




                                           3
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 6 of 12 PageID: 30




and defendants were otherwise negligent in creating a nuisance so as to cause plaintiff,

JAMES HARVEY, to be injured thereon.

        10.    As a result of the negligence of the defendants as aforesaid, the plaintiff,

JAMES HARVEY, sustained serious personal injuries; incurred and will continue to

incur expenses for hospital and medical attention; has been and will continue to be

deprived of lost wages, and other economic losses; was and will continue to be

prevented from attending to his usual affairs and occupation; and has suffered, and will

in the future to suffer pain, permanent disability and loss of quality of life.

       WHEREFORE, the plaintiff, JAMES HARVEY, demands judgment against the

defendants, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-

10), JOHN DOE (1-10) and/or RICHARD ROE (1-10), said names ABC, Inc., XYZ, Inc.

John Doe and Richard Roe being fictitious, jointly, individually and in the alternative, on

the First Count for damages, interest and costs of suit.

                                      SECOND COUNT

        1.     The allegations of the First Count are incorporated herein by reference as if

more fully set forth.

       2.      At all times pertinent hereto, the defendants, ITW FOOD EQUIPMENT

GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-10) and/or JOHN DOE (1-10), said names

ABC, Inc., XYZ, Inc. and John Doe being fictitious, were companies and/or individuals

licensed and/or organized to do business in the State of New Jersey, or the successor in

interest of such companies and/or individuals, engaged in the design, manufacture

fabrication, assembly, installation, sale, lease, repair and/or maintenance of the subject

power band saw and/or meat cutting machine.




                                              4
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 7 of 12 PageID: 31




       3.        On or about November 14, 2018, the plaintiff, JAMES HARVEY, was

lawfully upon the property at the above-described premises, when he was caused to be

injured while utilizing a power band saw and/or meat cutting machine on said premises,

during which the aforementioned equipment, and/or the component parts thereof,

malfunctioned or failed, causing plaintiff injuries, debilitation and necessitating medical

interventions.

       4.        The aforesaid product, and/or component parts thereof, were not reasonably

fit, suitable or safe for their intended purposes in that they: (a) deviated from the design

specification, formulae, or performance standards of the manufacturer or from otherwise

identical units manufactured to the same manufacturing specifications or formulae, or (b)

failed to contain adequate warnings or instructions, or (c) were designed in a defective

manner, and, therefore, were defective products within the meaning of N.J.S.A. 2A:58C-1, et

seq.

       5.        As a result of the defective product, and defendants' negligence and

carelessness, the plaintiff sustained serious personal injuries, incurred expenses for hospital

and medical attention, and was prevented from attending to his usual affairs and occupation

and has suffered and will in the future suffer pain and permanent disability.

       WHEREFORE, the plaintiff, JAMES HARVEY, demands judgment against the

defendants, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-

10), JOHN DOE (1-10) and/or RICHARD ROE (1-10), said names ABC, Inc., XYZ, Inc.

John Doe and Richard Roe being fictitious, jointly, individually and in the alternative, on

the Second Count for damages, interest and costs of suit.




                                              5
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 8 of 12 PageID: 32



                                        THIRD COUNT

           1.    The allegations of the First and Second Counts are incorporated herein by

reference as if more fully set forth.

       2.        At all times pertinent hereto, the defendants, ITW FOOD EQUIPMENT

GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-10) and/or JOHN DOE (1-10), said names

ABC, Inc., XYZ, Inc. and John Doe being fictitious, were companies and/or individuals

licensed and/or organized to do business in the State of New Jersey, or the successor in

interest of such companies and/or individuals, engaged and/or responsible for the repair

and/or maintenance of the subject power band saw and/or meat cutting machine.

       3.        On or about November 14, 2018, the plaintiff, JAMES HARVEY, was

lawfully upon the property at the above-described premises, when he was caused to be

injured while utilizing a power band saw and/or meat cutting machine on said premises

during which the aforementioned equipment, and/or the component parts thereof,

malfunctioned or failed, causing plaintiff injuries, debilitation and necessitating medical

interventions.

       4.        The aforesaid defendants were therefore negligent in their duty and/or

obligation to maintain and/or repair said equipment in a safe and proper manner for users

thereof.

       5.        As a result of the aforesaid negligence and carelessness of defendants, the

plaintiff sustained serious personal injuries, incurred expenses for hospital and medical

attention, and was prevented from attending to his usual affairs and occupation, and has

suffered and will in the future suffer pain and permanent disability.




                                               6
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 9 of 12 PageID: 33



        WHEREFORE, the plaintiff, JAMES HARVEY, demands judgment against the

defendants, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-

 10), JOHN DOE (1-10) and/or RICHARD ROE (1-10), said names ABC, Inc., XYZ, Inc.

John Doe and Richard Roe being fictitious, jointly, individually and in the alternative, on

the Third Count for damages, interest and costs of suit.

                                       FOURTH COUNT

        1.      The allegations of the First Three Counts are incorporated herein by reference

as if more fully set forth.

        2.      The conduct of Defendants, ITW FOOD EQUIPMENT GROUP, LLC, ABC

 INC. (1-10), XYZ, INC. (1-10), JOHN DOE (1-10) and/or RICHARD ROE (1-10), said

names ABC, Inc., XYZ, Inc., John Doe and Richard Roe being fictitious, was grossly

and/or intentionally negligent.

        3.      As a direct and proximate result of the intentional negligence and/or gross

negligence of Defendants as aforesaid, plaintiff, JAMES HARVEY, was caused to sustain

severe and permanent injuries; was disabled and continues to require medical attention;

and has suffered, and will continue to suffer, great pain and torment, both mental and

physical.

        4.      As a further result of the intentional and/or negligent and/or grossly negligent

conduct of the defendants, and the resultant injuries sustained by plaintiff, JAMES

HARVEY, plaintiff has and will continue to be restricted in his daily activities, and has been

forced to spend great and diverse sums of money for medical care and treatment.

        5.      As a direct and proximate result of the negligent and/or intentional actions of

the defendants as aforesaid, plaintiff, JAMES HARVEY, suffered physical and emotional




                                               7
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 10 of 12 PageID: 34



 injuries of both a temporary and permanent nature, including considerable pain, anguish

 suffering and other special damages.

        WHEREFORE, plaintiff, JAMES HARVEY, demands judgment against defendants

 ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-10), JOHN

 DOE (1-10) and/or RICHARD ROE (1-10), said names ABC, Inc., XYZ, Inc., John Doe

 and Richard Roe being fictitious, for damages, including without limitation, punitive

 damages, interest and costs of suit, as well as any such other and further relief as the

 Court may deem equitable and just.

                                         FIFTH COUNT

        1.     The allegations of the First Four Counts are incorporated herein by

 reference as if more fully set forth.

        2.     At all times referenced herein, the plaintiff, KELLY HARVEY, was and still is

the lawful spouse of the plaintiff, JAMES HARVEY.

        3.     As a result of the foregoing, the plaintiff, KELLY HARVEY, was, is and will

 be deprived of the services, earnings, comfort and society, and did and will suffer the loss

of consortium of her said spouse for a long period of time.

        WHEREFORE, the plaintiff, KELLY HARVEY, demands judgment against the

defendants, ITW FOOD EQUIPMENT GROUP, LLC, ABC, INC. (1-10), XYZ, INC. (1-

 10), JOHN DOE (1-10) and/or RICHARD ROE (1-10), said names ABC, Inc., XYZ, Inc.

John Doe and Richard Roe being fictitious, jointly, individually and in the alternative, on

the Fifth Count for damages, interest and costs of suit.




                                             8
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 11 of 12 PageID: 35




                                        JURY DEMAND

          Plaintiffs hereby demand a trial by jury.

                                             PELLETTIERI RABSTEIN & ALTMAN
                                             Attorneys for Plaintiff
                                                      /



                                             THOMAS R. SMITH, ESQUIRE



                             DESIGNATION OF TRIAL COUNSEL


          Pursuant to the provisions of Rule 4:25-4, the Court is advised that Thomas R.

 Smith, Esquire is hereby designated as trial counsel.

                                             PELLETTIERI RABSTEIN & ALTMAN
                                             Attorney^ for Plaintiff
                                                   ft' ! I !


                                             THOMAS ^SMJThCeSQUIRE


 Dated:


                       CERTIFICATION OF ENTIRE CONTROVERSY

          It is hereby certified pursuant to R. 4:5-1, that other than a Worker’s

 Compensation case that is or may be pending, there are no other actions pending or

 contemplated which arise from the same transactional facts as this matter.

                                             PELL^TfllJsi RABSTEIN & ALTMAN
                                             Attorneysifor! Plaintiff
                                                          /
                                             THOMAS R^JMITH, ESQUIRE


 Dated:


                                                9
Case 2:20-cv-20194-KSH-CLW Document 1-2 Filed 12/23/20 Page 12 of 12 PageID: 36




           DEMAND FOR ANSWERS TO FORM C & C(4) INTERROGATORIES

          Pursuant to R. 4:17-1, Plaintiffs hereby demand that each defendant herein

 supply answers to Form C and C(4) interrogatories within 60 days of service of the

 summons and Complaint herein.

                                               PELLET!IpRl RABSTEIN & ALTMAN
                                               Attorney^fon Plaintiff



                                               THOMAS R. SMITH, ESQUIRE


 Dated:




                              NOTICE PURSUANT TO RULE 1:7-1

          Pursuant to Rule 1:7-1, the plaintiff may, at the time of trial, suggest to the trier of

fact, with respect to any element of damages, that unliquidated damages be calculated on

 a time-unit basis.

                                               PELLETTTERI RABSTEIN & ALTMAN
                                               Attorn^/s (for/ Pl^fTtiff

                                                        - -j




                                               THOMAS R. SMITH, ESQUIRE


Dated:




                                                 10
